        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 1 of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------ X
                                :
 UNITED STATES OF AMERICA
                                :
       - v. -
                                :
 VIRGIL GRIFFITH,                        20 Cr. 15 (PKC)
                                :
               Defendant.
                                :
 ------------------------------ X




  GOVERNMENT’S OPPOSITION TO THE DEFENDANT’S MOTIONS IN LIMINE
   AND MOTION TO PRECLUDE CERTAIN DEFENSE EXPERT TESTIMONY




                                    AUDREY STRAUSS
                                    United States Attorney for the
                                    Southern District of New York
                                    One St. Andrew’s Plaza
                                    New York, New York 10007




Kimberly J. Ravener
Kyle Wirshba
Assistant United States Attorneys
-Of Counsel-
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 2 of 32




                                                TABLE OF CONTENTS
I. The Defendant’s Motions to Exclude Certain Evidence and Argument Should be Denied ... 2
   A. Relevant Law ..................................................................................................................... 2
   B. The Defendant’s Wealth and Cryptocurrency Holdings .................................................... 2
   C. The Defendant’s Involvement with Tor and the “Dark Web” ........................................... 4
   D. The DPRK’s Nuclear Program........................................................................................... 6
II. The Defendant’s Proposed Expert Testimony Should Be Precluded in Part ....................... 10
   A. Applicable Law ................................................................................................................ 10
   B. The Defendant’s Proffered OFAC Expert Testimony Should Be Precluded ................... 12
       1. Relevant Facts ............................................................................................................... 12
       2. Discussion ..................................................................................................................... 13
   C. The Defendant’s Proffered Cryptocurrency and Blockchain Expert Testimony
      Should Be Limited and Precluded in Part ....................................................................... 17
       1. Relevant Facts ............................................................................................................... 17
       2. Discussion ..................................................................................................................... 18
III. Conclusion .......................................................................................................................... 22
          Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 3 of 32




                                           TABLE OF AUTHORITIES

Cases

Bourjaily v. United States, 483 U.S. 171 (1987) .......................................................................... 10
Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993) ........................................................ 11
Donovan v. Centerpulse Spine Tech Inc., 416 F. App’x 104 (2d Cir. 2011) ................................ 18
Gen. Elec. Co. v. Joiner, 522 U.S. 136 (1997) ............................................................................. 11
Highland Cap. Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461 (S.D.N.Y. 2005) .................. 11, 20
Kumho Tire Co., Inc. v. Carmichael, 526 U.S. 137 (1999) .......................................................... 11
LaSalle Bank Nat’l Ass’n v. CIBC Inc., 2012 WL 466785 (S.D.N.Y. 2012) ......................... 11, 20
Nimely v. City of New York, 414 F.3d 381 (2d Cir. 2005) ............................................................ 14
Old Chief v. United States, 519 U.S. 172 (1997) .................................................................. 4, 6, 10
United States v. Amuso, 21 F.3d 1251 (2d Cir. 1994) .................................................................. 20
United States v. Banki, 2010 WL 1875690 (S.D.N.Y. 2010) ..................................... 14, 15, 16, 21
United States v. Barrow, 400 F.3d 109 (2d Cir. 2005) ................................................................. 20
United States v. Bilzerian, 926 F.2d 1285 (2d Cir. 1991) ............................................................... 9
United States v. Brown, 2017 WL 2493140 (S.D.N.Y. 2017) ........................................................ 4
United States v. Duncan, 42 F.3d 97 (2d Cir. 1994) ............................................................... 14, 21
United States v. Gracesqui, 730 F. App’x 25 (2d Cir. 2018) ......................................................... 5
United States v. Grote, 961 F.3d 105 (2d Cir. 2020) .................................................. 14, 15, 16, 21
United States v. Jasper, 2003 WL 223212 (S.D.N.Y. 2003) ........................................................ 18
United States v. Kadir, 718 F.3d 115 (2d Cir. 2013) ............................................................ 4, 6, 10
United States v. Livoti, 196 F.3d 322 (2d Cir. 1999) ...................................................................... 2
United States v. Lopez, 2019 WL 1570818 (S.D.N.Y. 2019) ................................................. 14, 21
United States v. Mejia, 545 F.3d 179 (2d Cir. 2008) .................................................................... 21
United States v. Quattrone, 441 F.3d 153 (2d Cir. 2006) ..................................................... 4, 6, 10
United States v. Robinson, 702 F.3d 22 (2d Cir. 2012) .................................................................. 6
United States v. Roldan Zapata, 916 F.2d 795 (2d Cir. 1990) ....................................................... 2
United States v. Scop, 846 F.2d 135 (2d Cir. 1988)................................................................ 11, 15
United States v. Torres, 2021 WL 1947503 (S.D.N.Y. 2021) ...................................................... 21
Zaccaro v. Shah, 746 F. Supp. 2d 508 (S.D.N.Y. 2010) ........................................................ 14, 21



                                                              ii
            Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 4 of 32




Statutes

18 U.S.C. § 3231 ........................................................................................................................... 18
18 U.S.C. § 3238 ........................................................................................................................... 18

Other Authorities

31 C.F.R. § 510 ............................................................................................................................. 13
International Emergency Economic Powers Act (IEEPA), 50 U.S.C. § 1701, et seq. .......... passim

Rules

Federal Rule of Evidence 16 ......................................................................................................... 18
Federal Rule of Evidence 401 ......................................................................................................... 2
Federal Rule of Evidence 402 ......................................................................................................... 2
Federal Rule of Evidence 403 ............................................................................................. 1, 2, 4, 6
Federal Rule of Evidence 702 ................................................................................................ passim




                                                                      iii
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 5 of 32




       The Government respectfully submits this memorandum in opposition to defendant Virgil

Griffith’s motions in limine and in support of a motion to preclude certain of the expert testimony

noticed by the defense.

       In his motions in limine, Griffith seeks to exclude evidence and argument relating to (1)

the defendant’s personal wealth and cryptocurrency holdings, (2) the defendant’s involvement

with Tor and the “Dark Web,” and (3) the DPRK’s nuclear program. The Government’s evidence

on these topics will be limited, and based upon the defendant’s own statements, co-conspirator

statements, and conduct in the course of the offense, as reflected in the facts set forth in the

Government’s motions in limine. (Dkt. 131 (“Gov’t MIL”)). 1 For the reasons set forth below,

because the Government’s limited evidence on these matters is relevant and does not run afoul of

Federal Rule of Evidence 403, there is no basis to preclude the Government’s presentation of such

evidence and argument. Therefore, the defendant’s motions in limine should be denied.

       The Government also moves to preclude certain expert testimony noticed by the defendant.

Specifically, the Government moves to preclude expert testimony from a former OFAC employee

regarding the scope and meaning of relevant legal terms such as the Berman Amendment, OFAC’s

procedures and enforcement discretion, and analogies to other regulatory frameworks not at issue

in this case. The Court will instruct the jury on the legal terms, and the defendant has not

established the relevance of OFAC’s practices or defense analogies to the Commerce Department

and “other travel bans.” The Government also moves to compel further disclosures regarding the

defense’s cryptocurrency expert, including details regarding his proffered opinions and the bases

for those opinions, and to preclude him from offering what amounts to an opinion that the


1
 The Government hereby incorporates by reference the definitions of terms and abbreviations
used in its motions in limine.
                                                1
         Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 6 of 32




defendant did not provide a service to the DPRK at the Conference. The defendant’s experts should

not be permitted to usurp the Court’s role in providing legal instructions, or to offer what amount

to legal conclusions based on evaluation of the evidence in this case that the jury alone will

evaluate as the finders of fact at trial.

I. The Defendant’s Motions to Exclude Certain Evidence and Argument Should be Denied

     A. Relevant Law

        The Federal Rules of Evidence define relevant evidence as evidence that “has any tendency

to make a fact more or less probable than it would be without the evidence; and . . . the fact is of

consequence in determining the action.” Fed. R. Evid. 401. Irrelevant evidence is not admissible.

Fed. R. Evid. 402. Courts may exclude relevant evidence where its probative value is substantially

outweighed by a danger of prejudice, confusion of the issues, wasting time, or needlessly

presenting cumulative evidence. Fed. R. Evid. 403. Evidence is not unduly prejudicial when it is

not “more inflammatory than the charged crime.” United States v. Livoti, 196 F.3d 322, 326 (2d

Cir. 1999).

     B. The Defendant’s Wealth and Cryptocurrency Holdings

        Because the Government intends to limit its evidence on the defendant’s wealth and

cryptocurrency holdings to only that which is relevant and does not run afoul of Federal Rule of

Evidence 403, there is no basis to preclude the Government’s presentation of such evidence and

argument. Therefore, the defendant’s motions in limine should be denied.

        As set forth in the Government’s motions in limine, the Government intends to introduce

evidence that Griffith offered to help fund various services for the DPRK, including a

cryptocurrency mining node in the DPRK at a cost of approximately $10,000, (see Gov’t MIL at

4), and to fund specific travel for DPRK persons, (see id. at 23; see also id. at 21 (noting Griffith’s

August 6, 2019 message to CC-2, which the Government plans to offer, stating that “Ethereum


                                                  2
         Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 7 of 32




Foundation can’t touch anything DPRK. But I can fund some things myself.”)). The Government

also intends to introduce Griffith’s inculpatory statements, immediately following the Conference,

“I think I’m going to be the connector in Blockchain-mediated economic relations between dprk

and South Korea[.] Should be fun[.] Hopefully won’t have much jail time for it[.] I’ll try to be

wealthy enough to pay my bail.” (See id. at 19).

       This limited evidence implicating the defendant’s financial resources is direct proof of his

participation in the charged conspiracy, and squarely admissible in the Government’s case in chief.

While the Government does not otherwise plan to offer evidence of the defendant’s financial

resources, to the extent the defense presents evidence or argument that fairly puts the defendant’s

financial condition in issue, the Government may seek to cross-examine witnesses regarding this

subject and to further address any such contentions by offering limited rebuttal evidence. For

example, to the extent that the defense presents evidence or argument questioning whether the

defendant’s financial proposals to assist the DPRK were genuine, the Government may seek to

introduce limited evidence that the defendant had the financial capability to follow through on

these offers.

       Rule 403 does not bar the admission of the evidence outlined above that the Government

plans to offer in its case-in-chief because none of it is unfairly prejudicial; it is evidence of the

charged crime. This evidence is highly probative of the defendant’s participation in the charged

offense, including various steps he took to work with and to aid the DPRK despite his knowledge

of the applicable sanctions. This evidence is also probative because it reflects that the defendant

acted willfully, that is, with intent to violate the law (an element of the charged crime), as it

includes, for example, the defendant’s brazen acknowledgments that despite the fact that his

company would not “touch anything” involving the DPRK, he intended to do so independently,




                                                   3
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 8 of 32




and that he could face “jail time” but planned to manage that risk by using his wealth to pay bail.

(Gov’t MIL at 19). “Evidence offered by the Government is by design prejudicial to a defendant,”

and Rule 403’s restrictions on unfairly prejudicial evidence “speaks to the capacity of some

concededly relevant evidence to lure the factfinder into declaring guilt on a ground different from

proof specific to the offense charged.” United States v. Brown, No. S2 16 Cr. 559 (DLC), 2017

WL 2493140, at *1-2 (S.D.N.Y. June 9, 2017) (quoting Old Chief v. United States, 519 U.S. 172,

180 (1997)); see also United States v. Quattrone, 441 F.3d 153, 186 (2d Cir. 2006) (“All evidence

introduced against a defendant, if material to an issue in the case, tends to prove guilt, but is not

necessarily prejudicial in any sense that matters to the rules of evidence.” (citation omitted)). Here,

this evidence would not “tend[] to have some adverse effect upon a defendant beyond tending to

prove the fact or issue that justified its admission into evidence.” United States v. Kadir, 718 F.3d

115, 122 (2d Cir. 2013) (emphasis in original) (citation omitted).

    C. The Defendant’s Involvement with Tor and the “Dark Web”

       Similarly, the defendant’s second motion should be denied because the Government

intends to present only limited, targeted, and highly probative evidence about the defendant’s

involvement with Tor and the “Dark Web.”

       As described in the Government’s motions in limine, the Government intends to introduce

one email in which the defendant contacted an individual affiliated with Tor, forwarding a message

from CC-4 and stating:

               I once mentioned to you the idea of doing a node in DPRK. I was
               going to put an Ethereum node there, but I eventually decided it was
               too edgy and decided against it. However, Tor doesn’t mind being
               edgy in these ways. If torservers.net or others would like to
               crowdfund putting a Tor node in DPRK, I bet they’d do it under the
               same conditions described below.




                                                  4
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 9 of 32




               If you got enough interest and willpower on your side (will require
               setting up a nonprofit in North korea), I’m willing to make the
               introductions.

(Gov’t MIL at 7-8). The Government also intends to introduce a copy of the defendant’s

curriculum vitae (“CV”) that the FBI seized from his Google email account, and a March 7, 2019

email that Griffith sent to the DPRK’s United Nations Mission in New York with a link to the CV.

The defendant sent this CV at the direction of CC-1, after CC-1 advised that the defendant needed

to submit a CV in order to secure clearance from the DPRK government to participate in the

Conference, including the “approval of our DPRK mission in NY.” (Gov’t MIL at 10). Griffith’s

CV listed “Tor2web, Tor Roster, and OnionLink,” all dark web projects, among the defendant’s

“notable work” in its introductory lines, identifies “Tor” and “dark web” among his proficiencies,

and describes the defendant’s work at Ethereum as including “developing decentralized VPN

[virtual private network] system to replace Tor,” and lists a host of his prior experience in the self-

described “Darkweb.”

       The Government plans to elicit limited testimony, such as from Witness-2, a Conference

participant, explaining the basic nature of these terms in order to help the jurors understand the

defendant’s self-professed specialized skills, his communications with the DPRK government, and

how the defendant marketed himself and the potential value of his services to the DPRK. The

Government also expects to elicit testimony about the defendant’s relationship to other attendees

at the Conference, which included contacts established through the defendant’s work on dark web

projects, such that the testimony will include limited references to that subject area. All of this

evidence is probative of Griffith’s participation in the charged conspiracy with other Conference

attendees, and the specialized nature of the services to the DPRK that were one of the objects of

the conspiracy. See United States v. Gracesqui, 730 F. App’x 25, 29 (2d Cir. 2018) (upholding the




                                                  5
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 10 of 32




admission of “background evidence to show the evolution of the relationship between participants

in the crime”).

       Rule 403 does not bar this evidence either. This evidence is highly probative of the

defendant’s communications in furtherance of the charged conspiracy, is inextricably linked with

the charged conduct, and necessary to complete the story of the crimes on trial. Any risk of unfair

prejudice would not outweigh the clear probative value of the evidence because the defendant’s

work experience involving Tor and the dark web are not more inflammatory than the charged

conspiracy to provide services to North Korea, a nation under sanctions from the United States,

the United Nations, and much of the global community. See Old Chief, 519 U.S. at 180; Quattrone,

441 F.3d at 186; Kadir, 718 F.3d at 122; United States v. Robinson, 702 F.3d 22, 36-37 (2d Cir.

2012) (upholding admission of evidence necessary to complete the story of the crime on trial where

it was “no more inflammatory” than the charges).

    D. The DPRK’s Nuclear Program

       The defendant’s motion to bar any evidence or argument related to the DPRK’s nuclear

program should be denied because the Government intends to introduce only limited factual and

expert evidence on that subject, which is firmly anchored in the proof of the defendant’s

participation in the charged conspiracy and not unduly prejudicial.

       As the Government highlighted in its motions in limine, Griffith knew of the DPRK’s

nuclear program prior to his travel to the DPRK, discussed that program in the course of

committing the charged offense, and expressed the view, when planning to attend the Conference,

that the DPRK would “probably like to start” funding its nuclear weapons program with

cryptocurrency. Specifically, during an electronic message conversation beginning on August 31,

2018, Griffith stated the following:

          Griffith:          I think this con[ference] is about as safe as a trip to dprk is


                                                 6
       Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 11 of 32




                             going to get for the next 4-5 years.

          Griffith:          It’s a business event, it’s just after the summit, and it’s a
                             fancy con. And DPRK wouldn’t want to scare away
                             Blockchain talent that’ll let them get around sanctions

          Individual-3:      What if they’re funding their drug trade and nuclear
                             program with crypto?

          Griffith:         Unlikely. But they’d probably like to start doing such.

(See Gov’t MIL at 7). Griffith’s expressed belief that the very kind of cryptocurrency-related

services that he was traveling to the DPRK to help provide could be used to further its nuclear

program, and his lack of concern for that risk, is directly relevant to Griffith’s knowledge of the

sanctions and willful violation of the services and evasion prohibitions.

       Similarly, the defendant wrote to an Ethereum colleague on September 6, 2018 falsely

claiming that he “will not be pursuing a node in the dprk,” citing “the concern” that the U.S.

President “would receive a memo that says Ethereum is funding dprk’s nukes” and “act[] rashly.”

Nonetheless, weeks later, the defendant contacted an individual affiliated with Tor proposing to

“crowdfund putting a Tor node in DPRK” and forwarding his own detailed communications with

a co-conspirator on how to do so. (See Gov’t MIL at 7-8). Earlier, on December 30, 2017, CC-3

sent a news article to the defendant, notifying him that Singapore was “warn[ing] action against

those who continue to trade with North Korea off its shores,” and specifically quoting from the

article that this “trade suspension came more than two months after the [Singaporean] Ministry of

Foreign Affairs advised Singaporeans to avoid non-essential travel to North Korea following

Pyongyang’s sixth nuclear test.” The article that CC-3 sent to Griffith, which the Government also

plans to offer in its case-in-chief, stated that “the Singapore Customs said it has adopted several

new sanctions ‘in rapid succession’ this year, in accordance with United Nations Security Council

Resolutions (UNSCRs) imposed on North Korea for its repeated nuclear and missile provocations



                                                 7
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 12 of 32




that drove tensions sky high in the region.” The defendant responded, “Mannnn . . . . DPRK is

getting dicier.” This evidence goes directly to the defendant’s knowledge and intent to evade

sanctions, as it tends to show that he persisted in his pursuit of aiding the DPRK, including by

traveling to the DPRK, in the face of this warning from Singapore authorities, his nation of

residence, which specifically referenced the DPRK’s nuclear program as a reason to avoid such

activity.

        Griffith spoke about the DPRK’s use of nuclear weapons, including missiles in particular,

at the Conference as part of the tailored services he provided and pitched to the DPRK audience.

Griffith’s notes for his “Blockchain and Peace” presentation describe “generic uses for DPRK” of

blockchain technology, including “using smart-property to disable nukes based on upon fu[l]filled

conditions.” This statement in Griffith’s notes refers to Griffith’s proposal, made at the

Conference, that the DPRK could link the threat of a nuclear weapon, or choose to disable it

(“disable nukes”), through smart contracts built upon blockchain technology. At trial, the

Government will introduce recordings from the Conference reflecting that Griffith in fact

instructed the DPRK audience about the potential use of smart contracts in direct relationship to

the DPRK’s missile program as follows:

               Before you couldn’t hold a country accountable like this behaves.
               Like if it’s a big country. Like there’s nothing you could do. Now
               there is. So just an idea, so hypothetically you could have something
               where you could have a module on a missile, and the module could
               say something like you know if all the news reports say that
               sanctions on North Korea have been lifted, the missile will
               deactivate. But only then. And so this will give the U.S., I guess,
               confidence that Korea really will follow through to say that no no if
               you get rid of the sanction, the missile really are gone, like really.
               And so this is fundamentally a new way where they are automatic
               agreements you can’t take back.
               ....
               [S]ay things like you know, we want there to be less artillery in the
               DMZ, and say you know if there is less artillery then that we agree



                                                 8
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 13 of 32




                to, I don’t know, say one of the missiles, exactly one being
                deactivated, or something like that and this is the way to start small,
                otherwise we get comfortable with technology.

In other words, Griffith specifically pitched the DPRK audience on the “idea” that they could gain

leverage in sanctions negotiations by placing a “module on a missile” to “deactivate” the missile,

but only “if you [i.e., the United States] get rid of the sanction, the missile are really gone.” Griffith

also pitched the use of the same technology to leverage the DPRK’s control over missiles to

negotiate for “less artillery in the DMZ,” that is, weapons in the Korean Peninsula’s Demilitarized

Zone.

        The Government also plans to offer limited expert testimony to help the jurors understand

references to the DPRK’s nuclear program in communications by Griffith and others in connection

with the charged conspiracy, which is not unduly prejudicial in light of the defendant’s own words.

See United States v. Bilzerian, 926 F.2d 1285, 1294 (2d Cir. 1991) (expert testimony admissible

to “help a jury understand unfamiliar terms and concepts”). Specifically, the Government seeks to

elicit the following expert testimony, in substance, relating to the DPRK’s nuclear program:

        •   One of the purposes of the U.S. and U.N. sanctions upon the DPRK is to deter the
            DPRK’s nuclear proliferation efforts, through diplomatic and trade pressures. This
            expert testimony is admissible to help the jurors understand the references discussed
            above to the DPRK’s nuclear program in relation to the sanctions regime, including,
            for example, the reference to U.N. sanctions in the above-quoted article that CC-3 sent
            Griffith, which included the observation that the DPRK’s “repeated nuclear and missile
            provocations . . . drove tensions sky high in the region,” and Griffith’s statement about
            how the U.S. government might react if Ethereum “is funding dprk’s nukes.”

        •   The DPRK conducted six nuclear weapons tests between 2006 through 2017, including
            a test of a nuclear bomb designed to be mounted on missiles in its arsenal. This limited
            testimony is admissible to help the jurors understand CC-3’s reference to the DPRK’s
            “sixth nuclear test” in the December 30, 2017 text message exchange with Griffith, as
            well as Griffith’s statements at the Conference about the potential use of blockchain
            technology in connection with the DPRK’s missile program.

        •   In the context of the Korean Peninsula, the term “DMZ,” or demilitarized zone, refers
            to a strip of land running near the 38th parallel north that serves as a buffer zone


                                                    9
          Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 14 of 32




              between South Korea and the DPRK, near which the DPRK has placed thousands of
              soldiers and pieces of artillery. This limited testimony is admissible to help the jurors
              understand Griffith’s reference during his presentation at the Conference to the goal of
              securing “less artillery in the DMZ.”

          Such limited evidence regarding the DPRK’s nuclear program, carefully circumscribed to

provide context for admissible statements by the defendant and others relating to the charged

conspiracy, does not run afoul of Rule 403. Evidence of the defendant’s crime and his state of

mind, especially given that the Government must prove willfulness in this case, is not “unfairly”

prejudicial. See Old Chief, 519 U.S. at 180; Quattrone, 441 F.3d at 186; Kadir, 718 F.3d at 122.

In addition, the defense has repeatedly indicated that Griffith’s intent will be a central issue at trial,

and has signaled that they may argue that Griffith acted in good faith to comply with the U.S.

sanctions regime.2 The defendant’s statements indicating that cryptocurrency technology, the area

in which he conspired to provide services to the DPRK, could have value to contribute specifically

to funding the DPRK’s nuclear program, serve to undermine any notion that the defendant was

acting in good faith, and are probative for demonstrating his willfulness in evading the sanctions

regime.

II. The Defendant’s Proposed Expert Testimony Should Be Precluded in Part

       A. Applicable Law

          Under Rule 702, an expert may testify if his or her “scientific, technical, or other

specialized knowledge will help the trier of fact to understand the evidence or to determine a fact

in issue.” Fed. R. Evid. 702. The party that proffers expert testimony bears the burden of showing

that it is admissible. See Bourjaily v. United States, 483 U.S. 171, 175-76 (1987). The trial court

must also find that the proposed testimony is both relevant and reliable prior to admitting it into




2
    See, e.g., Dkt. 137 at 19-20 (defendant’s requests to charge, seeking an instruction on this issue).


                                                   10
          Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 15 of 32




evidence. Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 589-90 (1993); see Kumho Tire

Co., Inc. v. Carmichael, 526 U.S. 137, 141 (1999). Specifically, the trial judge has “the task of

ensuring that an expert’s testimony both rests on a reliable foundation and is relevant to the task

at hand.” Daubert, 509 U.S. at 597. The trial judge’s exclusion of expert testimony will be affirmed

unless it constitutes an abuse of discretion. See Gen. Elec. Co. v. Joiner, 522 U.S. 136, 139, 142

(1997).

          Rules 401, 402, and 403 likewise provide that relevant evidence is admissible when it tends

to make the existence of any fact that is of consequence more or less probable than it would be

without the evidence, but may be excluded if its probative value is substantially outweighed by,

among other things, the danger of unfair prejudice, confusion of the issues, and misleading the

jury. “Expert evidence can be both powerful and quite misleading because of the difficulty in

evaluating it. Because of this risk, the judge in weighing possible prejudice against probative force

under Rule 403 . . . exercises more control over experts than over lay witnesses.” Daubert, 509

U.S. at 595 (citation and quotations omitted).

          For the same reason, an expert cannot speculate as to the credibility, state of mind, or the

motivations of others. See, e.g., United States v. Scop, 846 F.2d 135, 142 (2d Cir. 1988) (“[E]xpert

witnesses may not offer opinions on relevant events based on their personal assessment of the

credibility of another witness’s testimony. The credibility of witnesses is exclusively for the

determination by the jury.”); Highland Cap. Mgmt., L.P. v. Schneider, 379 F. Supp. 2d 461, 469-

470 (S.D.N.Y. 2005) (rejecting expert’s attempt to speculate “regarding the state of mind and

motivations of certain parties” and as to the “knowledge possessed by defendants and non-

parties”); LaSalle Bank Nat’l Ass’n v. CIBC Inc., 2012 WL 466785, at *7 (S.D.N.Y. Feb. 14, 2012)

(“Additionally, an expert may not testify as to facts not within his personal knowledge, and may




                                                  11
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 16 of 32




not opine as to a party’s state of mind, whether a party acted in bad faith, or as to the credibility of

witnesses.”).

    B. The Defendant’s Proffered OFAC Expert Testimony Should Be Precluded

       The defense has notified the Government that the defendant intends to offer expert

testimony relating to legal issues that have already been litigated, OFAC’s procedures, OFAC’s

exercise of discretion in enforcement and other decisions, and analogies to the Commerce

Department and “other travel bans.” The Court will instruct the jury regarding the meaning and

scope of the legal issues cited in the defendant’s expert notice, and expert testimony applying the

expert’s legal conclusions to the evidence would usurp the province of the jury. In the absence of

evidence linking the defendant’s state of mind to OFAC’s procedures and discretion, expert

testimony regarding those issues would be irrelevant and unduly prejudicial. So too would

testimony regarding regulatory schemes not at issue in this case. Accordingly, the Court should

preclude testimony from the defense OFAC expert.

       1. Relevant Facts

       On August 30, 2021, the defendant notified the Government of its intention to call a former

OFAC employee to testify as an expert about the following matters, which are numbered in the

list below and cited in the Discussion section as “Def. Bullet [Number]”:3

       1. “The history, scope, and nature of the so-called Berman Amendment and the
          information and informational [materials] exemptions (collectively, the ‘Informational
          Exemption’) to the IEEPA.”

       2. “OFAC’s Office of Enforcement, its function and procedures in enforcing OFAC
          regulations through civil proceedings and the steps such a civil investigation would
          involve, as well as OFAC’s coordination with the Department of Justice and the U.S.
          Attorney’s Offices.”


3
  In the evening of September 3, 2021, the defense disclosed that the former OFAC employee that
they intend to call as an expert is Amber Vitale.


                                                  12
       Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 17 of 32




       3. “OFAC’s enforcement of the NKSR regulations.”

       4. “How OFAC historically has applied the Informational Exemption to conduct that is
          pure speech, including but not limited to the significance of information being publicly
          available as opposed to being developed specifically for a particular presentation. As
          part of this opinion, we expect the expert will opine that an individual’s protected
          speech would not be considered by OFAC to constitute a provision of services if the
          content of that speech and the information it disclosed was publicly available regardless
          of the sophistication of the audience.”

       5. “The interplay between the IEEPA and OFAC sanctions as compared to the Commerce
          Department’s export control regulations.”

       6. “Licensing determinations and OFAC enforcement actions related to activities that
          arguably qualify for protection under the Informational Exemption, as well as
          analogous situations involving the civil enforcement of other travel bans.

(See Defense Expert Notice, attached hereto as Exhibit A).

       2. Discussion

       The defense’s proffered OFAC expert testimony consists of:

       •   Legal concepts such as the meaning and scope of the Berman Amendment (Def. Bullet
           1), the informational materials exemption set forth at 31 C.F.R. § 510.312(a)(1) and 31
           C.F.R. § 510.213(c)(1)-(2) (Def. Bullet 1), “protected speech” (Def. Bullet 4),
           “provision of services” (Def. Bullet 4), and the “interplay between the IEEPA and
           OFAC sanctions” (Def. Bullet 5).

       •   OFAC procedural issues, including “OFAC’s Office of Enforcement” (Def. Bullet 2),
           “civil proceedings” (Def. Bullet 2), “civil investigation” (Def. Bullet 2), and
           “coordination” with DOJ (Def. Bullet 2).

       •   OFAC’s exercise of discretion, including “enforcing OFAC regulations” (Def. Bullet
           2), “OFAC’s enforcement of the NKSR regulations” (Def. Bullet 3), “[h]ow OFAC
           historically has applied the Informational Exemption” (Def. Bullet 4), “[l]icensing
           determinations” (Def. Bullet 6), and “OFAC enforcement actions” (Def. Bullet 6).

       •   Analogies, which are unexplained in the defense notice and appear to be inapt, to the
           “Commerce Department’s export control regulations” (Def. Bullet 5), and “civil
           enforcement of other travel bans” (Def. Bullet 6).

       The Court should preclude this testimony in its entirety. First, expert testimony regarding

legal concepts would improperly “usurp the role of the trial judge in instructing the jury as to the




                                                13
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 18 of 32




applicable law,” which the Second Circuit has consistently held “‘by definition does not aid the

jury in making a decision,’ and is therefore inadmissible under Federal Rule of Evidence 702.”

United States v. Grote, 961 F.3d 105, 121 (2d Cir. 2020) (quoting Nimely v. City of New York, 414

F.3d 381, 397 (2d Cir. 2005) (internal quotation marks and citation omitted)); United States v.

Duncan, 42 F.3d 97, 101 (2d Cir. 1994) (“[T]he use of expert testimony is not permitted if it will

usurp . . . the role of the jury in applying th[e] law to the facts before it. When an expert undertakes

to tell the jury what result to reach, this does not aid the jury in making a decision, but rather

attempts to substitute the expert's judgment for the jury’s.” (internal citations and quotation marks

omitted) (emphasis in original)); United States v. Lopez, No. S1 18 Cr. 6 (DLC), 2019 WL

1570818, at *6 (S.D.N.Y. Apr. 11, 2019) (precluding the majority of a defense expert’s testimony

where it threatened to “intrude on the Court’s obligation to describe the legal standard for the jury,

or on the jury’s duty to be the sole and exclusive fact finder.”); Zaccaro v. Shah, 746 F. Supp. 2d

508, 518 (S.D.N.Y. 2010) (Castel, J.) (excluding expert testimony that would “improperly usurp

the role of the Court and the jury” and “undertakes to tell the jury which conclusion to reach”);

United States v. Banki, No. S1 10 Cr. 08 (JFK), 2010 WL 1875690, at *3 (S.D.N.Y. May 10, 2010)

(“It is not for the jury to decide what the [Iranian Transaction Regulations] means and whether its

language requires or simply permits transfers by U.S. banks; instead, the jury’s task is only to

determine whether Defendant’s alleged conduct violates the law as laid out by the Court.”).

        The parties have already litigated the implications of the Berman Amendment, the

informational materials exemption, and First Amendment “pure speech” issues to the charged

conduct, and the Court has rendered decisions on these matters. (See Dkt. 89 (Opinion & Order)).

In considering these issues, this Court has already found that the Indictment in this case states a

crime, survives strict scrutiny under a First Amendment analysis, that the applicable regulations




                                                  14
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 19 of 32




did not deprive Griffith of fair notice that his conduct would constitute a crime, and that OFAC’s

interpretation of its regulations – which the defendant seeks to contest through the proffered

testimony – is permissible. (Id. at 12, 18-19). Given those rulings, the defendant’s expert should

not be permitted to “opine that an individual’s protected speech would not be considered by OFAC

to constitute a provision of services.” (Def. Bullet 4). This is precisely the kind of testimony

regarding legal concepts and their applications that fails to satisfy Rule 702 because it would

improperly usurp the role of the trial judge in instructing the jury as to the applicable law, and by

definition cannot aid the jury in making a decision. See Grote, 961 F.3d at 121. The parties have

also proposed legal instructions to the jury regarding the scope of the topics included in the

defendant’s expert notice. (Dkt. 130 at 11 (Gov’t requests to charge); Dkt. 137 at 15-17, 53

(defense requests to charge)). Nevertheless, after asking the Court to instruct the jurors on these

topics, the defense proffered expert testimony on some of the same issues. The defense’s proffered

expert testimony is particularly improper to the extent they intend to use it to advance their

arguments, presented at the motion to dismiss stage, that “OFAC’s interpretation of the

information exception is impermissible, and that the exception was not meant to be limited to

preexisting material.” (See Dkt. 89 at 11). This Court has rejected that argument, (id. at 12), and

purported expert testimony designed to undermine the validity of OFAC’s interpretation of this

regulatory provision would plainly be inappropriate and designed to invite nullification. The

proffered expert testimony regarding the interpretation of these regulatory provisions and

constitutional issues should be precluded for the same reasons set forth in Banki and Grote: such

testimony is not helpful to the jury, and risks confusing the jurors with competing instructions by

the Court and a defense witness. Nor should the defense expert be permitted to apply his opinions

regarding the scope of legal terms, which the Court alone will define for the jury, to the evidence.




                                                 15
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 20 of 32




See Grote, 961 F.3d at 121; Banki, 2010 WL 1875690, at *3; Scop, 846 F.2d at 140-141 (finding

error where expert “opinions were calculated to ‘invade the province of the court to determine the

applicable law and to instruct the jury as to that law,’” testimony “drew directly upon the language

of the statute and accompanying regulations,” and the admission of expert testimony on legal terms

and issues “would give the appearance that the court was shifting to witnesses the responsibility

to decide the case” (internal citations omitted)).

       Second, the defense has not established the relevance of expert testimony relating to

OFAC’s procedures and exercise of discretion, and such testimony would run afoul of Rule 403.

In Banki, the district court precluded these types of expert testimony from a former OFAC official.

For example, the court found that expert testimony regarding OFAC’s historical enforcement

positions, including its alleged choice to overlook certain violations in the past, was not admissible

in the absence of “evidence in the record to establish a factual link between Defendant’s state of

mind and OFAC’s under-enforcement policy.” Banki, 2010 WL 1875690, at *2-3. Here, in the

absence of evidence that the defendant relied on the opinions of the defense expert or someone

with similar views during the course of the conspiracy, expert testimony regarding OFAC’s

procedures and discretion is not admissible. See Grote, 961 F.3d at 121 (holding that expert’s

“proposed testimony would not have been probative of what [defendants] understood”).

Moreover, the defense has not established the relevance of OFAC’s “licensing determinations . . .

related to activities that arguably qualify for protection” (Def. Bullet 6), as there is no evidence

that Griffith ever sought a license. And it is unclear why OFAC’s “civil enforcement” tools have

any bearing on the trial evidence because OFAC did not pursue that enforcement tool against the

defendant. Rather, testimony regarding other enforcement options available to the Executive




                                                 16
             Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 21 of 32




Branch could improperly inject public policy, selective prosecution, and nullification issues into

the record before the jury.

          Finally, the defense has not established the relevance of analogies to the Commerce

Department and “other travel bans,” and testimony from an expert regarding those issues would

not assist the jurors.

          For all of these reasons, the Court should preclude the defendant’s proposed expert

testimony from a former OFAC employee.

        C. The Defendant’s Proffered Cryptocurrency and Blockchain Expert Testimony
           Should Be Limited and Precluded in Part

          The defendant should also be precluded from offering certain testimony from its

cryptocurrency expert, Andreas M. Antonopoulos. While portions of Antonopoulos’s proposed

testimony may be permissible to explain certain terms and technology, the defense should be

required to supplement the notice to inform the Government of the bases for Antonopoulos’s

opinions, and Mr. Antonopoulos should not be permitted to offer opinions regarding whether

Griffith or others provided services at a conference Mr. Antonopoulos did not attend.

          1. Relevant Facts

          As part of its expert notice, the defendant indicates that Antonopoulos is expected to testify

that:

        1.     “The information allegedly disclosed by Mr. Griffith at the Pyongyang cryptocurrency
               conference was neither unique to that conference nor prepared or tailored specifically
               to that conference and indeed consisted of publicly available information that could
               have been accessed by an individual with access to the Internet, including but not
               limited to similar presentations given by Mr. Griffith in other fora”; and

        2.     “Nothing about the information presented by Mr. Griffith or others during the
               Pyongyang cryptocurrency conference was tailored to or otherwise unique to that
               particular event or locale. The information alleged presented by Mr. Griffith was
               known ubiquitously in this industry and easily accessible to anyone with an Internet
               connection.”



                                                   17
          Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 22 of 32




(Ex. A at 3).

       The defense also seeks to offer testimony from Mr. Antonopoulos relating to the

Government’s venue allegations under 18 U.S.C. § 3231, but not 18 U.S.C. § 3238, including:

     1.     Unspecified “observations based upon his review of the information provided by Oath,
            Inc. in response to a subpoena issued by counsel for Mr. Griffith”;

     2.     “The Verizon records provide no basis to believe that that the DPRK Email Account
            was accessed or otherwise acted upon within the Southern District of New York in
            response to Mr. Griffith’s email to dprk.un@verizon.net. To the contrary, available
            information strongly supports the conclusion that it was not”; and

     3.     “The accuracy with which one could predict whether the DPRK Email Account was
            accessed from a location within the United States—let alone from within the Southern
            District of New York—is vanishingly small to non-existent and certainly well below a
            50/50 chance.”

(Ex. A at 4).

       2. Discussion

       First, the defendant’s notice lacks adequate specificity regarding Mr. Antonopoulos’s

opinions and the bases for those opinions. See Rule 16(b)(1)(C) (requiring notice of the bases for

conclusions); see also Donovan v. Centerpulse Spine Tech Inc., 416 F. App’x 104, 106 (2d Cir.

2011) (“[A]n expert opinion requires some explanation as to how the expert came to his conclusion

and what methodologies or evidence substantiate that conclusion . . . .”); United States v. Jasper,

No. 00 CR. 825(PKL), 2003 WL 223212, at *3 (S.D.N.Y. Jan. 31, 2003) (“[T]he Advisory

Committee emphasized that the most important aspect of this mutual discovery obligation is the

provision of a summary of the bases of the expert's opinion.”). With regard to bases, the notice

states that Mr. Antonopoulos “may rely” on “his own research and publications in this field as well

as other similar cryptocurrency conferences he has attended at which Mr. Griffith and others

presented the same or similar information to their audiences.” (Ex. A at 2; see also id. at 3

(referring to “similar presentations given by Mr. Griffith in other fora”)). The notice purports to



                                                18
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 23 of 32




identify expert opinions Mr. Antonopoulos presently holds and seeks to offer at trial. It is therefore

insufficient for the defense to suggest that the expert “may” rely on certain things to reach

conclusions the defense has already proffered to the Government. Mr. Antonopoulos either has,

or has not, relied on these categories of information as bases for his opinions. And he should be

required to disclose to the Government, forthwith, the “research,” “publications,” “similar

presentations,” and “cryptocurrency conferences” referenced in the defense expert notice. (Id. at

2-3).

        The defendant should also be required to disclose, forthwith, the unspecified

“observations” by Mr. Antonopoulos that the defense intends to offer at trial relating to records

from Oath and Verizon. (Id. at 4). Similarly, the defense should be required to specify the

“available information” that Mr. Antonopoulos relies on in support of his opinion that “[t]he

Verizon records provide no basis to believe that that the DPRK Email Account was accessed or

otherwise acted upon within the Southern District of New York in response to Mr. Griffith’s email

to dprk.un@verizon.net.” (Id.) Mr. Antonopoulos appears to be prepared to offer opinions based

on technical analysis of records from Oath, Verizon, and other unspecified “information” – to a

degree of certainty corresponding to the Government’s preponderance burden on venue –

regarding “[t]he accuracy with which one could predict whether the DPRK Email Account was

accessed from a location within the United States.” (Id.) The defense should be required to disclose

the particulars of this analysis so that the Government can evaluate it and consider whether to offer

expert testimony to rebut Mr. Antonopoulos’s opinion.

        Second, because Mr. Antonopoulos did not attend the Conference, he should not be

permitted to offer opinions regarding information “disclosed by Mr. Griffith at the Pyongyang

cryptocurrency conference” or “presented by Mr. Griffith or others during the Pyongyang




                                                 19
       Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 24 of 32




cryptocurrency conference.” (Id. at 3). He is not a percipient witness to those events at the

Conference, and he should not be permitted to straddle the line between fact and expert witness by

testifying about his recollection of other presentations he observed. See United States v. Barrow,

400 F.3d 109, 124 (2d Cir. 2005) (“[T]his court has frequently cautioned as to the risks presented

by allowing a law enforcement officer to testify as both a fact and an expert witness.”). Insofar as

his opinions would be based on evaluating the Government’s recordings and photographs from the

Conference, the jurors will be more than capable of that task. Mr. Antonopoulos’s opinions would

not assist them and would encroach on their role as the finders of fact. See United States v. Amuso,

21 F.3d 1251, 1263 (2d Cir. 1994) (district court should not admit “expert testimony where the

evidence impermissibly mirrors the testimony offered by fact witnesses, or the subject matter of

the expert’s testimony is not beyond the ken of the average juror”).

       For similar reasons, Mr. Antonopoulos should not be permitted to opine on how the

defendant “prepared” his presentation at the Conference and whether the defendant “tailored” it.

(Ex. A at 3). Mr. Antonopoulos is not in a position to explain to the jury what the defendant did to

prepare the presentation, or the defendant’s intent during preparation and delivery. See Highland

Cap., 379 F. Supp. 2d at 469-70 (rejecting expert’s attempt to speculate “regarding the state of

mind and motivations of certain parties” and as to the “knowledge possessed by defendants and

non-parties”); LaSalle Bank Nat’l Ass’n v. CIBC Inc., 08 Civ. 8426 (WHP) (HBP), 2012 WL

466785, at *7 (S.D.N.Y. Feb. 14, 2012) (“Additionally, an expert may not testify as to facts not

within his personal knowledge, and may not opine as to a party’s state of mind, whether a party

acted in bad faith, or as to the credibility of witnesses.”). Mr. Antonopoulos can only speculate

regarding those issues, and he should not be permitted to do so.




                                                20
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 25 of 32




       Finally, Mr. Antonopoulos should not be permitted to offer an expert opinion relating to

the straightforward process of evaluating whether information in Griffith’s presentation

overlapped with other sources. The jurors are more than capable of comparing evidence related to

Griffith’s presentation to other sources, should the defendant offer admissible evidence relating to

how he prepared the presentation and the sources he claims overlap with his remarks. See, e.g.,

United States v. Torres, No. 20 Cr. 608 (DLC), 2021 WL 1947503, at *6 (S.D.N.Y. May 13, 2021)

(“[I]f the purported expert testimony ‘concerns matters that the average juror is . . . capable of

understanding on his or her own,’ it is also inadmissible.” (quoting United States v. Mejia, 545

F.3d 179, 194 (2d Cir. 2008))). And the defense should not be permitted to elicit testimony from

Mr. Antonopoulos that amounts, at bottom, to his opinion based on evaluation of the trial evidence

that the defendant’s presentation at the Conference was not a “service” under IEEPA and related

regulations. See Grote, 961 F.3d at 121 (holding that expert testimony regarding legal concepts in

the trial judge’s instructions “‘by definition does not aid the jury in making a decision,’ and is

therefore inadmissible under Federal Rule of Evidence 702.”); Duncan, 42 F.3d at 101 (noting the

inadmissibility of fexpert testimony that would “usurp . . . the role of the jury in applying th[e] law

to the facts before it” and “attempts to substitute the expert’s judgment for the jury’s”) (internal

citations and quotation marks omitted)); Lopez, 2019 WL 1570818, at *6 (precluding defense

expert testimony on similar grounds); Zaccaro, 746 F. Supp. 2d at 518 (excluding expert testimony

that “undertakes to tell the jury which conclusion to reach”); Banki, 2010 WL 1875690, at *3

(precluding improper expert testimony interpreting sanctions regulations in an IEEPA

prosecution).




                                                  21
       Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 26 of 32




III. Conclusion

       For the reasons set forth herein, the Court should deny the defendant’s motions in limine,

and grant the Government’s motions to preclude and limit the defense’s proposed expert

testimony.

DATED:        New York, New York
              September 3, 2021

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   United States Attorney
                                                   Southern District of New York

                                             By:   __/s/ ___________________________
                                                   Kimberly J. Ravener
                                                   Kyle A. Wirshba
                                                   Assistant United States Attorneys
                                                   Tel: (212) 637-2358 / 2493




                                              22
Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 27 of 32




                Exhibit A
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 28 of 32




                                                                          Author’s Direct Dial No.
                                                                                   (424) 652-7814

                                                                          Author’s Email Address
                                                                      bklein@waymakerlaw.com
By E-mail

August 30, 2021

AUSA Kimberly Ravener
AUSA Kyle Wirshba
United States Attorney’s Office
Southern District of New York
1 Saint Andrews Plaza
New York, New York 10007

       Re:      United States v. Virgil Griffith,
                20 Cr. 15 (PKC)

Dear Counsel:

        We write in response to the government’s August 21, 2021 expert disclosure and request
for reciprocal disclosure from the defense.

         Although we did not request expert notice pursuant to Federal Rule of Criminal
16(b)(1)(G) so no reciprocal disclosure is required, see Fed. R. Crim. P. 16(b)(1)(C)(i), in an
effort to streamline these proceedings to preserve judicial and party resources, we inform you
that, to the extent Mr. Griffith presents an affirmative defense case, he may call the following
witnesses to offer expert testimony on the topics described below.

Andreas M. Antonopoulos

      As set forth in more detail in his curriculum vitae, which is attached, Mr. Antonopoulos
       is an expert in cryptocurrency, Bitcoin, Ethereum, and blockchain technology. He has
       worked almost exclusively in the blockchain industry since at least 2012. His education
       and professional qualifications to offer the below-described opinions are set forth in
       detail his curriculum vitae. Mr. Antonopoulos is more than qualified to offer his
       expected expert testimony.

      In forming his opinions, Mr. Antonopoulos has relied upon his education, knowledge,
       experience, and training in computer science and blockchain technology, as well as his
    Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 29 of 32
                                                                   AUSAs Ravener and Wirshba
                                                                             August 30, 2021
                                                                                  Page 2 of 5


    specific and extensive education, knowledge, experience, and training in the fields of
    computer science, blockchain technology, Ethereum, data communications, networks,
    and distributed systems. As part of the basis for his opinions, Mr. Antonopoulos may
    rely upon his own research and publications in this field as well as other similar
    cryptocurrency conferences he has attended at which Mr. Griffith and others presented
    the same or similar information to their audiences. Mr. Antonopoulos also has reviewed
    relevant portions of the government’s discovery produced as of the date of this notice, as
    well as discovery produced by counsel for Mr. Griffith pursuant to his obligations under
    Rule 16(b)(1)(A).

   Based on the foregoing training and experience, as well as his review of discovery
    materials in this case, Mr. Antonopoulos is expected to offer the following background
    testimony:

       o   Explain the background and characteristics of blockchain networks, including the
           culture and operation of open-sourced software, how decentralization works and
           secures these networks, and how tokens are created and used in blockchain
           networks.

       o   Explain the terminology of cryptocurrency, which refers to certain blockchain
           token and is also called digital assets, that it is designed to work as a medium of
           exchange and/or a store of value, how types of cryptocurrencies (e.g., Bitcoin,
           Ether, etc.) differ, and the nature of the exchanges on which cryptocurrencies are
           transacted. (This will include a discussion of an Ether transaction involving 1
           Ether, i.e., what happens when a party “sends” 1 Ether to another party.)

       o Provide background information regarding Ethereum and the Ethereum
         Foundation, including but not limited to the Ethereum network’s creation, its
         unique contributions to blockchain development, the nature of its open-source
         software, including what applications use the network, the role that Ether tokens
         play on Ethereum, and the role Ether plays in the world of digital currency, as
         well as the function of the Ethereum Foundation and its goals.

       o Explain that an Internet Protocol address, commonly referred to as an “IP
         address” is a unique address that identifies a device on the internet or a local
         network. Internet Protocol is the set of rules governing the format of data sent via
         the internet or local network. Further:

                  In essence, IP addresses are the identifier that allows information to be
                   sent between devices on a network: they contain location information and
                   make devices accessible for communication. The internet needs a way to
                   differentiate between different computers, routers, and websites. IP
                   addresses provide a way of doing so and form an essential part of how the
                   internet works.
    Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 30 of 32
                                                                  AUSAs Ravener and Wirshba
                                                                            August 30, 2021
                                                                                 Page 3 of 5


       o Explain what a “VPN” is and how Internet users use VPNs to establish protected
         network connections when using public networks, including but not limited to the
         use and significance of encryption associated with VPNs when trying to
         determine the location or identity of a particular Internet user.

   As part of that background testimony, we expect that Mr. Antonopoulos will testify about
    the following terms of art, among others, that are relevant to the jury’s determination—
    and beyond the ken of the average person’s understanding—in this case:

       o Open-source software

       o Protocol specification

       o Ethereum Clients

       o   Ethereum Network(s)

       o   Ethereum Blockchain

       o   Ether Currency

       o Ethereum Miners

       o Ethereum Nodes

   Based on the foregoing training and experience, as well as his review of discovery
    materials in this case, Mr. Antonopoulos is expected to offer the following expert
    opinions:

       o Nodes are not specific to Ethereum and perform a variety of purposes not limited
         to cryptocurrency or blockchain technology but more broadly relate to Internet
         and Internet access generally.

       o The information allegedly disclosed by Mr. Griffith at the Pyongyang
         cryptocurrency conference was neither unique to that conference nor prepared or
         tailored specifically to that conference and indeed consisted of publicly available
         information that could have been accessed by an individual with access to the
         Internet, including but not limited to similar presentations given by Mr. Griffith in
         other fora.

       o Nothing about the information presented by Mr. Griffith or others during the
         Pyongyang cryptocurrency conference was tailored to or otherwise unique to that
         particular event or locale. The information allegedly presented by Mr. Griffith
         was known ubiquitously in this industry and easily accessible to anyone with an
         Internet connection.
       Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 31 of 32
                                                                      AUSAs Ravener and Wirshba
                                                                                August 30, 2021
                                                                                     Page 4 of 5


           o VPNs are commonly used by nations like DPRK to avoid and evade sanctions,
             which otherwise would prohibit users in the DPRK or operating on behalf of the
             DPRK from accessing Internet services and networks.

           o Individuals accessing the Internet from an ISP or IP address located in or
             traceable to the DPRK would not be able to access directly a U.S.-based ISP,
             including Verizon.net or Amazon Cloud Services.

           o His observations based upon his review of the information provided by Oath, Inc.
             in response to a subpoena issued by counsel for Mr. Griffith.

           o The Verizon records provide no basis to believe that that the DPRK Email
             Account was accessed or otherwise acted upon within the Southern District of
             New York in response to Mr. Griffith’s email to dprk.un@verizon.net. To the
             contrary, available information strongly supports the conclusion that it was not.

           o The accuracy with which one could predict whether the DPRK Email Account
             was accessed from a location within the United States—let alone from within the
             Southern District of New York—is vanishingly small to non-existent and
             certainly well below a 50/50 chance.


Former OFAC Employee

       The defense anticipates calling a former U.S. Department of Treasury Office in the
Office of Foreign Asset Control (“OFAC”) to testify about the following:

      The history, scope, and nature of the so-called Berman Amendment and the information
       and informational exemptions (collectively, the “Informational Exemption”) to the
       IEEPA.

      OFAC’s Office of Enforcement, its function and procedures in enforcing OFAC
       regulations through civil proceedings and the steps such a civil investigation would
       involve, as well as OFAC’s coordination with the Department of Justice and U.S.
       Attorney’s Offices.

      OFAC’s enforcement of the NKSR regulations.

      How OFAC historically has applied the Informational Exemption to conduct that is pure
       speech, including but not limited to the significance of information being publicly
       available as opposed to being developed specifically for a particular presentation. As part
       of this opinion, we expect the expert will opine that an individual’s protected speech
       would not be considered by OFAC to constitute a provision of services if the content of
       that speech and the information it disclosed was publicly available regardless of the
       sophistication of the audience.
        Case 1:20-cr-00015-PKC Document 146 Filed 09/03/21 Page 32 of 32
                                                                       AUSAs Ravener and Wirshba
                                                                                 August 30, 2021
                                                                                      Page 5 of 5


       The interplay between the IEEPA and OFAC sanctions as compared to the Commerce
        Department’s export control regulations.

       Licensing determinations and OFAC enforcement actions related to activities that
        arguably qualify for protection under the Informational Exemption, as well as analogous
        situations involving the civil enforcement of other travel bans.

         We have identified an expert who is prepared to offer opinions on the topic areas above
based upon their prior experience with and employment by OFAC in enforcement. The expert
has cleared conflicts. Given Mr. Griffith’s incarceration and the due dates on the various filings
in this case, we have been unable to meet with him to finalize the retention of the expert. We
anticipate that we will be able to confirm the identity of the person and provide their curriculum
vitae by the end of this week.

                                               ***

        Mr. Griffith explicitly reserves the right to amend and/or supplement these disclosures
based upon, among other things, additional discovery produced, counsel’s ongoing review of the
recent productions, trial preparation, disclosures about anticipated witness testimony, and
ultimately the evidence (testimonial or opinion) offered in the government’s direct case.

        As always, we remain available to discuss this or any other aspect of the case.


Sincerely,


Brian E. Klein
Keri Curtis Axel
Waymaker LLP

-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

Encl.
